Exhibit 10.29
 
JILIN HUAMEI BEVERAGE CO.,LTD
PRODUCT DISTRIBUTION AGREEMENT (Ginseng beverage)

                                                        No.：JLHM-20120520006



Party A: JILIN HUAMEI BEVERAGE CO.,LTD（hereinafter called “Party A”）


Party B: Sha Yurong & Liu Li        (hereinafter called “Party B”）


Products: Ganzhi American Ginseng beverage and Ganzhi Ginseng Beverage
(including packaging cans, labels, packing cases and additional description
materials in cases) listed in this agreement hereto are produced by Jilin Ganzhi
Ginseng products Co., Ltd.


Exclusive distributor sales: distributors are only allowed to enjoy the
exclusive selling rights in the territory granted herein and as well as the
marketing channels. Distributors shall not sell products out of the territory
and non-designated marketing channels. Meanwhile, any other natural person,
legal person or organization, including Party A, shall not sell products in the
territory of this agreement.


JILIN HUAMEI BEVERAGE CO., LTD.: The wholly-owned subsidiaries of China Ginseng
Holdings, Inc. is also the global distributor of Jilin Ganzhi Ginseng products
Co., Ltd.



Chapter 1 Distributor Market authorization and limitation


1. Party A authorize Party B to be the exclusive distributor in the territory of
Beijing.


2. Party A authorize Party B to sell in the channels of selling in real shops,
promotion and team buying. For guaranteeing the unified pricing system and the
fair competition among agents, Party B is not allowed to sell goods by means of
E-commerce (to sell on the internet ) and  pharmaceutical OTC.


3. The distribution agreement shall commerce on June 1,2012 and shall continue
until Sept 31,2014.


4. Party B may apply for an renewing application to sign a new agency agreement
30 days prior to its expiration in case that Party B could run lawfully and be
up to standard of Party A.


5. Party B shall only enter into sales agreement with their buyers in the name
of his own company (individual), but can not sign any agreements on behalf of
Party A. The selling price fixed by Party B and buyer should be as per the
unified retail prices across the country stipulated by Party A.


 
1

--------------------------------------------------------------------------------

 
 
6. Party A reserves the sales right out of the granted territory and channels.


Chapter 2 Rights and obligations of Party A


1. Party A guarantees the quality of the goods is entirely consistent with the
standards for relevant State food production, safety and hygiene and agrees to
bear Party B’s loss caused by quality problems.


2. Before the first supply, Party A shall provide Party B with the copy of
business license and production license.


3. Party A is required to show Quality Inspection Report for corresponding batch
for each supply.


4. Party A has the right to establish and adjust the rules and regulations for
market development, product selling and pricing system according to their own
development strategy.


5. Party A has the authority to supervise and regulate the business activities
during the agency period. About the illegal activities in the operation, Party A
will give it a warning, a reprimand, disqualification, termination of the
agreement and so on based on the seriousness of the circumstances.


6. Party A agrees to support products publicity and marketing provided that the
plan will not affect the Party A’s website.


7. Party A will supply the technical detail information of the relevant products
to Party A on request in order to provide technical support for Party B’s
marketing activities.



Chapter 3 Rights and obligations of Party B


1. Party B accepts the authorization from Party A, and has the right to commence
business operations in the territory specified by Party A.


2. Party B is obliged to supply the legal business license, copy of tax
Registration Certificate and all the formalities related to signing with Party
A.


3. Party B is obliged to protect the enterprise image, goodwill and brand with
Party A.


4. Party B shall supply the monthly report of selling activities in writing to
Party A which should describe the sales data, activities, sales analysis and
plans in details.


5. Party B shall guarantee the bilateral long-term benefits in the business
activities, transregional commodity supply is not allowed.


 
2

--------------------------------------------------------------------------------

 
 
6. If any of products are not fit for distribution in selling regions within
three months, Party B has the right to exchange products in order to meet the
market demand.


7. Party B is obliged to carry out marketing activities according to national
written approval, including; without limitation to; ads, promotion, news report
and other forms. Furthermore, Party B shall take full responsibility for the
dispute, tort and illegal incidents caused by false propaganda by itself.


8. Party B shall fill in <distributors registration application form> in
accordance with actual situation, and provide Party A with written notice for
record keeping when there are any changes in the form.


9. Party B understands that the appointed sales of products are subject to
policies, laws and regulations of the State and promises to have all the
required qualifications of sales itself. Further more, Party B shall have
obtained all the relevant approvals and operate their business strictly in
accordance with laws. Party B shall be liable for full compensation if their
operations that went against rules led to joint loss of Party A.


10. Signing this agreement does not mean Party B can represent Party A or
exercise authority or undertake obligation in the name of Party A, otherwise,
Party A will have right to hold Party B’s accountable.



Chapter 4 Party B’s target and assessment criteria


1. Party B shall possess the local business license, permanent work place and
appropriate warehouse for goods.


2. Party B’s first payment for purchases shall be Two hundred thousand  
RMB(￥200,000.00), annual sales can not be less than RMB Five million.
(￥5,000,000.00 yuan ).


3. The business activities and the performance of pricing system of the
secondary distributors developing locally are supervised and regulated by Party
B.



Chapter 5 Order, transport and delivery


1. Party B places an order to Party A in writing. and faxes it to Party A with
the product type, quantity, official seal and customer’s signature and address
etc.  Party A shall make a reply to confirm after receive the order.


2. Party A shall execute the term of COD (Cash On Delivery), the payment of
goods shall be remitted directly to Party A’s named account from Party B. Party
B may not hand the cash or checks without payable to company’s name to Party A’s
salesmen. Party B shall bear all the consequences arising therefrom.
 
 
3

--------------------------------------------------------------------------------

 
 
3. Party A shall deliver goods within 7 working days from the date that received
the order and payment was made in full.
 
4. The long-distance freight of goods to Party B’s city of territory is to be
borne by Party A, insurance and local short-haul freight are to be borne by
Party B.
 
Chapter 6 Product quality and acceptance


1. The acceptance shall be done on the day and on the spot when and where Party
B receives Party A’s goods. If goods are damaged in transit, Party B shall be
responsible for lodging a claim with the carrier, and Party A assists in
resolution.


2. Party B shall notify Party A within 10 days and issue a written term paper in
case of intrinsic quality issue. Party A issues letter of suggestion according
to the nature of quality issue. Party B stops selling in accordance with the
suggestion, and transports goods back to Party A for exchange, the expenses
shall be borne by Party A.


Chapter 7 Purchase price and award rules of Party B


1. Purchase price: Ganzhi Ginseng Beverage: Half of the amount of the retail
price, so is Ganzhi American Ginseng Beverage.


2. Award rules:
 
2.1 The first purchase incentives：Starting from the second purchase, return 10%
of the purchase amount until the accumulated rebates equals the first purchase
amount.
 
2.2 Carry out cumulative annual purchase amount reward system (January 1 to
December 31) as follows:


A. Over 500 thousand—1 million RMB, Party B will receive year-end rebate of 1%
of the total purchase amount
B. Over 1 million—2 million RMB, rebate of 2% of the total purchase amount
C. Over 2 million—3 million RMB, rebate of 3%
D. Over 3 million—4 million RMB, rebate of 4%
E. Over 4 million—5 million RMB, rebate of 5%
F. Over 5 million, the excess part will get rebate of 8%.
 
2.3 Product promotion support to the local sales：Take 10% of the first year
purchase amount as the local support(Such as advertising, products , information
, meetings, etc.)


 
4

--------------------------------------------------------------------------------

 
 
Chapter 8 Disqualification of Distributors
 
1. The sales of the commodity of Party B shall not less than RMB 1,000,000.00
within 6 months of the signing, or Party A has the right to disqualify
distributor’s qualifications. (Definition of sales is based on the definition of
agency purchase price. )


2.If Party B tampers with products pricing system，or against carrying out Party
A’s sales and promotion plans.


3. If Party B contravenes or doesn’t fulfill the provisions of this agreement,
or creates adverse effects on Party A.


4. If Party B isn’t in negotiations with Party A and takes the unilateral
decision to pull out.


5. Party B is called a correction by the government departments or is revoked
the business license.



Chapter 9 Coming into force、release and liability for breach of agreement


1. The Agreement will have two copies，All are of equal validity. Agreements will
come into force from the date both parties signature and stamp.


2. In the event of a breach of any of the provisions of this Agreement by one
party, the other party does not get satisfactory reply during ten days from the
time making accusations in writing, aggrieved party has the right to release the
agreement by one side only and pursue the direct and indirect loss, damage and
expenses (including, without limitation, attorney fee, arbitration or legal
fee，financial expenses and travel expenses etc.) from responsible party.


3. If the delivery of commodities cannot be finished according to the required
time and quality, Party A has to pay 0.1% of settling price of the planned
delivery quantity for Party B for each succeeding day, and that will be deduct
by Party B from the payment unless responsibility doesn’t rest with Party A or
force majeure.


4. Upon termination of the agreement, Party B can not use Party A’s name,
trademark and logo etc. ,the exclusive intellectual property rights for the
operational activities under any name or by any means, otherwise, Party A will
pursue the financial responsibilities and legal liabilities.


5. In the event any dispute arises in connection with this agreement or arises
from the execution of this agreement, the Parties shall attempt in the first
instance to resolve such dispute through friendly consultations. If the
negotiation fails, any party has the right to submit the dispute for arbitration
to Changchun Arbitration Commission.


 
5

--------------------------------------------------------------------------------

 


Chapter 10 Other items


1. If Party B does not remit the first batch of purchases in seven days after
underwriting the agreement, that will result in an automatic invalidity of this
agreement. Party A shall issue a valid < commission of authority > to Party B on
the receipt of the first purchase money so that Party B carries out the work.


2. Party B could sell on behalf of the Party A in the Beijing market，Party A
invoices，Sales money is remitted to the Party account，the sales commission of
Party B shall be settled up in 7 days after receiving the payment of goods.


3. For issues not stipulated in this agreement, both parties may sign a
supplement agreement after multiple negotiations if both can reach a consensus.
Both supplement agreement and formal version are of equal validity.


4. The Agreement will be executed in two copies. Each party shall keep one copy.


Party A: JILIN HUAMEI BEVERAGE CO., LTD.(Seal)
Legal representative: Liu Changzhen
Bank of deposit: High-tech Development Zone Branch of Bank of Communications
Representative: Zhang Jianzhou
Date: May 20, 2012


Party B:
Legal representative: Sha Yurong
Representative: Liu Li
Date:  May 20, 2012
 
 
6

--------------------------------------------------------------------------------